Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:  
Species I, Figure 3
Species II, Figure 4

	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, Species I is directed towards a method for clustering data that includes providing input data to n embedding network layers to generate preliminary data clusters that are each provided to a meta-clustering model which outputs a final data cluster, while Species II is directed towards a method for clustering data that includes providing input data to a first embedding network layer to generate a preliminary data cluster which is provided to n additional embedding network layers to generate a n preliminary data clusters as well as a meta-clustering model which outputs a final data cluster.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21 and 39 are generic.

1)  The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Additionally, this application contains several subspecies.  If the Applicant elects either of Species I to II, the applicant must also elect from the following group of subspecies:
Species III:  Figure 6
Species IV:  Figure 8

The subspecies are independent or distinct because claims to the different subspecies recite the mutually exclusive characteristics of such species.  For example, Species III is directed towards a training process that includes receiving training data, generating an embedding network layer, training an embedding network layer to classify training data, and training an embedding network layer to cluster training data, while Species IV is directed towards a training process that includes receiving clustered data from embedding network layers, generating meta-clustering model, encoding data based on clustered data, generating a data map, determining if a performance criteria is met, determining a number of clusters, generating an updated cluster data, updating a meta-clustering model, and generating final clustered data.  In addition, these subspecies are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1)  The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Additionally, if the Applicant elects either of Species III to IV, the applicant must also elect from the following group of subspecies:
Species V:  Figure 7
Species VI:  Figure 9

The subspecies are independent or distinct because claims to the different subspecies recite the mutually exclusive characteristics of such species.  For example, Species V is directed towards a method for clustering data that includes receiving data, adding an embedding network layer, generating clustered data, tagging clustered data, determining a performance metric, and providing clustered data, while Species VI is directed towards a method for clustering data that includes receiving a clustering request, generating preliminary clustered data, generating a data map, determining a number of clusters using a meta-clustering model, generating updated embedding networks, generating updated clustered data, and generating final clustered data.  In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21 and 39 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1)  The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664